Name: 86/184/ECSC: Commission Decision of 2 April 1986 establishing the delivery levels of ECSC steel products of Spanish origin onto the rest of the common market, excluding Portugal (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade
 Date Published: 1986-05-21

 Avis juridique important|31986D018486/184/ECSC: Commission Decision of 2 April 1986 establishing the delivery levels of ECSC steel products of Spanish origin onto the rest of the common market, excluding Portugal (Only the Spanish text is authentic) Official Journal L 132 , 21/05/1986 P. 0037 - 0037*****COMMISSION DECISION of 2 April 1986 establishing the delivery levels of ECSC steel products of Spanish origin onto the rest of the common market, excluding Portugal (Only the Spanish text is authentic) (86/184/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol 10 thereof, Having received the assent of the Council, Whereas Protocol 10, which covers the restructuring of the Spanish iron and steel industry, and the Joint Declaration on the Spanish iron and steel industry provide that deliveries of ECSC steel products of Spanish origin onto the Community market will be the subject of quantitative limits in 1986; Whereas, at the date of accession, there was no agreement between the Commission and the Spanish Government on the level of these aforementioned deliveries; Whereas pursuant to the first subparagraph of paragraph 6 (a) of Protocol 10, it falls upon the Commission, with the assent of the Council, to establish the level of these deliveries; Whereas, by the terms of the first subparagraph of paragraph 3 (a) of the said Joint Declaration, the level of the deliveries must be compatible with the objectives of the restructuring of the Spanish steel industry and with the forecasts used to calculate the evolution of the Community market; Whereas no significant changes are forecast for the Community market for 1986 in comparison with 1985, and in particular several important aspects of the internal anti-crisis measures will remain; Whereas, therefore, the Spanish deliveries to the rest of the Community, excluding Portugal, should not register a significant increase in 1986 in comparison with that level agreed between the Commission and Spain for 1985; Whereas, nevertheless, it is desirable to retain the principle of the maintenance of traditional trade flows between Spain and the rest of the Community, excluding Portugal, interpreted on the basis of Spanish deliveries made during the reference years used in the framework of steel industry relations between the Community and Spain prior to the accession of the latter, HAS ADOPTED THIS DECISION: Article 1 Deliveries of ECSC steel products of Spanish origin onto the rest of the Community market, excluding Portugal, may not exceed 850 000 tonnes. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 2 April 1986. For the Commission Karl-Heinz NARJES Vice-President